           Case 6:18-cv-00410-CBW Document 96 Filed 01/28/20 Page 1 of 1 PageID #: 2599
     U,S. ptRTJ^OT COURT.
WEST?N_01?;fnffcf P.F.LQUISIAMA
      £CETV&0'.lA(rAYETfE'




                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF LOUISIANA

                                                      Civil Action No.: 6:18-00410

           Versus Magistrate Judge Carol B Whirehurst


           Landstar Ranger Inc et al By Consent of the Parties

                                       JURY VERDICT FORM

                1. Please state what sum of money, if any, would reasonably and fairly
                   compensate James Hall for the following?


           Past Medical Expenses $ .23 3 , /9 / 7 / ^c

           Future Medical Expenses $ ^1 SO > 000» 00

           Past Lost Wages $ cj ^, ODO, QP

           Future Loss of Earning Capacity $ <> 0 D QD-Q < b C

           Past Physical Pain & Suffering and
           Mental Pain & Suffering - $ I 0 00 060.00

           Future Physical Pain & Suffering and
           Mental Pain & Suffering $ 1 ^D . 000^ 00

           Past & Future Disability and , ;
           Loss of Enjoyment of Life $ ^75Z;< 6W).

           TOTAL $^/ -?;,C/7^1.


           SO SAY WE ALL this ^^ay of January, 2020 at Lafayette, Louisiana.




                                           ur^\Forepei^son

           Have the foreperson sign and date this verdict form and tell the Court Security
           Officer that you have reached a verdict.
